 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


EXHIBIT 10.2 
 
Ply Gem Industries, Inc.
5020 Weston Parkway, Suite 400
Cary, N.C. 27513




November 7, 2008
 
Shawn K. Poe
1560 Parkside Drive
Liberty, MO 64068
 


Re:           Amended and Restated Retention Agreement


Dear Shawn:
 
Ply Gem Industries, Inc. (“Ply Gem”) considers the continuity of management
essential to the best interests of Ply Gem and its stockholders and desires to
reinforce and encourage your continued attention and dedication to your duties
to Ply Gem and its subsidiaries and affiliates (each, an “Employer”).  Ply Gem
recognizes that the performance of your duties over the past several months has
demanded an increased commitment of your time and energy in light of the
relocation of Ply Gem’s headquarters and the attendant relocation required of
you, and that this increased commitment will continue.  To assure your continued
focus on your duties to your Employer under these circumstances the Board of
Directors of Ply Gem (the “Board”) and the Compensation Committee of the Board
have authorized Ply Gem to enter into this letter agreement with you, which is
an amended and restated version of the Retention Agreement between you and Ply
Gem, dated December 1, 2005 (as amended from time to time prior to the date
hereof, the “Original Retention Agreement”).  This letter agreement sets forth a
relocation retention incentive payment and certain additional compensation that
Ply Gem agrees to pay you if your employment is terminated under the
circumstances described herein.
 
This letter agreement sets forth the terms and conditions of Ply Gem’s agreement
to pay you the compensation under the circumstances described herein, and the
parties to this letter agreement acknowledge the receipt and sufficiency of good
and valuable consideration in support of this letter agreement, including the
covenants and agreements set forth herein.
 
1. Term
 
This letter agreement is effective as of the date hereof and shall expire on
February 12, 2009; provided, that, Ply Gem shall have the right to renew this
letter agreement for successive one year periods (each, a “Renewal Term”), which
right it must exercise prior to February 12, 2009, or the last day of any
Renewal Term, as applicable; provided, further, that Section 3 of this Agreement
shall remain effective following the date of this Agreement until necessary to
give effect thereof and shall not expire on February 12, 2009 or the last day of
any Renewal Term as described above.
 

 
 

--------------------------------------------------------------------------------

 



 
2. Compensation
 
If your employment is terminated during the term of this letter agreement (A) by
your Employer without “Cause” or (B) by you following a “Material Adverse
Change” (as such terms are defined below), and subject to (X) your execution of
a Release and Restrictive Covenant Agreement substantially in the form attached
to this letter agreement as Exhibit A (the “Release and Restrictive Covenant
Agreement”) within 30 days following the date of your termination of employment
and (Y) your continued compliance with such Release and Restrictive Covenant
Agreement for the periods described therein, you will be entitled to receive:
 
(a) An amount equal to your annual base salary in effect on the date of your
termination (which, for the avoidance of doubt shall not include any amounts in
respect of any car allowance or payments for any other perquisites or benefits
that you may be entitled to).  This salary continuation shall be payable in
equal installments over the 12-month period following the date of your
termination of employment (the “Payment Period”), in accordance with your
Employer’s normal payroll practices;
 
(b) An amount equal to the lesser of (I) your target annual cash bonus with
respect to the fiscal year during which your termination of employment occurs
(the “Year of Termination”) and (II) the actual annual cash bonus you would have
received with respect to the Year of Termination based on actual performance
during that year, if you had been employed for the full year, measured as of the
time such performance is measured for purposes of paying annual cash bonuses to
other executives of your Employer with respect to such year (the “Actual
Bonus”).  You shall be paid a lump sum cash payment equal to the portion of the
Actual Bonus that you would have been paid prior to such date had such amount
been determined as of the date of your termination of employment as soon as
reasonably practicable following the date that the amount of the Actual Bonus is
determined, which shall be not later than March 15 next following the close of
the fiscal year to which the bonus relates; provided that it shall not be a
breach of this letter agreement if payment is made later in such year to the
extent financial results are not available by March 15 so long as payment is
made by payroll as soon as practicable following certification of such results;
 
(c) A lump sum payment equal to a pro rata portion of any annual cash bonus that
you would have been entitled to receive with respect to the Year of Termination
based upon the percentage of such year that shall have elapsed through the date
of your termination of employment, and determined as of the date such bonuses
are determined for other executives of your Employer (the “Pro Rata
Bonus”).  The Pro Rata Bonus shall be payable when annual cash bonuses with
respect to the Year of Termination are paid to other executives of your
Employer, which shall be not later than March 15 next following the close of the
fiscal year to which the bonus relates; provided that it shall not be a breach
of this letter agreement if payment is made later in such year to the extent
financial results are not available by March 15 so long as payment is made by
payroll as soon as practicable following certification of such results;
 

 
 

--------------------------------------------------------------------------------

 
 
 
(d) Continuation of medical and dental benefits for you and your spouse and
dependents, if any, during the Payment Period, in the same plans and on the same
basis (including, without limitation, contribution rates) as such benefits are
provided from time to time to actively employed executives of your Employer,
subject to the terms of such plans as the same may exist from time to time;
provided, that, the Employer’s obligation to provide such medical and dental
benefits shall cease at the time you become eligible for such benefits from
another employer;
 
(e) (i) Your base salary through the date of termination; (ii) any declared but
unpaid annual cash bonus for any fiscal year preceding the year in which the
termination occurs; (iii) reimbursement for any unreimbursed business expenses
properly incurred by you in accordance with Employer policy through your date of
termination; and (iv) any other amounts, including without limitation, accrued
but unused vacation, required to be paid to you under any applicable state
statute or regulation; and
 
(f) If, at the end of the Payment Period, you have not been able to obtain
employment providing you with an annual salary of at least $300,000, the salary
and bonus payments and other benefits referred to in paragraphs (a), (b) and (d)
above shall be continued for a period equal to  the shorter of (i) 12 additional
months and (ii) the period between the expiration of the Payment Period and the
date on which you become employed in a position that provides you with an annual
salary of at least $300,000 (the “Extended Payment Period”).  Any bonus that you
would be entitled to receive during the Extended Payment Period shall be
prorated if the Extended Payment Period is less than 12 months.  If, at any time
during the Extended Payment Period, you receive employment providing you with an
annual salary of less than $300,000, then all payment of salary and bonus during
the Extended Payment Period shall be reduced by the salary and bonus you receive
from such other employment during that period and the benefits provided to you
under this letter agreement shall be equitably adjusted and reduced to reflect
the benefits received by you from such other employment.
 
The Employer shall have the authority to delay the provision of any amounts or
benefits under this letter agreement to the extent it reasonably deems necessary
to comply with Section 409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as
amended (the “Code”) (relating to payments made to “specified employees”); in
such event any such amount or benefit to which you would otherwise be entitled
during the six-month period following your separation from service will be
provided or paid on the first business day following the expiration of such
six-month period, or, if earlier, the date of death.  For purposes of Section
409A of the Code, the right to a series of installment payments under this
letter agreement shall be treated as a right to a series of separate payments
except where otherwise specifically provided.

 
 

--------------------------------------------------------------------------------

 
 
 
Your employment shall not be deemed to be terminated by your Employer without
Cause or by you following a Material Adverse Change, and you shall not be
entitled to any payments or benefits under this Section 2 solely on account of,
the sale or disposition by Ply Gem or any Employer, or any parent of Ply Gem or
any Employer, as applicable, of the subsidiary or division for which you are
employed if you are offered employment by the purchaser or acquirer of such
subsidiary or division and such acquirer or purchaser agrees to assume the terms
of this letter agreement.
 
Notwithstanding anything to the contrary in this letter agreement, no further
payments or benefits are due under this Section 2, and all other benefits, if
any, due you following a termination of employment shall be determined in
accordance with the plans, policies and practices of your Employer.  In
addition, subject to applicable state law, Ply Gem and any Employer, as
applicable, shall have the right to reclaim any amounts already paid to you
under this Section 2 if, at any time after your employment is terminated, (i)
you breach any of the provisions of Section VI of the Release and Restrictive
Covenant Agreement, or (ii) the Board determines, in good faith, that grounds
existed, on or prior to the date of termination of your employment with
Employer, including prior to the date of this letter agreement, for your
Employer to terminate your employment for Cause; provided, that, in all events
you will be entitled to receive amounts in sub-clauses (i), (iii), and (iv) of
Section 2(e) above.
 
3. Relocation Retention Incentive
 
Subject to the terms of this Section 3, you shall be entitled to receive a
one-time, lump-sum cash relocation retention incentive bonus (“Relocation
Incentive”) of $650,000.  This Relocation Incentive will vest and be paid on
September 1, 2011 (the “Incentive Payment Date”).  You must be employed by your
Employer on the Incentive Payment Date to receive the Relocation
Incentive.  Notwithstanding the foregoing, in the event that you die or become
Disabled (as defined below) prior to the Incentive Payment Date, Ply Gem shall
pay you a pro-rated portion of the Relocation Incentive (the “Pro-Rated
Relocation Incentive”), in an amount equal to (x) the Relocation Incentive
multiplied by (y) a fraction, the denominator of which is 1,095 and the
numerator of which is the number of days that you were employed by your Employer
during the period beginning on September 1, 2008 and ending on the date of
termination of your employment due to your death or becoming Disabled.
 
It shall not be a breach of this letter agreement if Ply Gem defers the
Relocation Incentive or Pro-Rated Relocation Incentive, as applicable, if there
exists and is continuing a default or an event of default (or, if Ply Gem does
not have sufficient cash to consummate the Relocation Incentive or Pro-Rated
Relocation Incentive, as applicable, causing its subsidiaries to distribute or
advance the required funds) on the part of Ply Gem or any of its subsidiaries
under any guarantee or other agreement under which Ply Gem or any of its
subsidiaries has borrowed money or if such payment would constitute a breach of,
or result in a default or an event of default (with or without the giving of
notice or passage of time or both) on the part of Ply Gem or any of its
subsidiaries under, any such guarantee or agreement, or if the payment of the
Relocation Incentive or Pro-Rated Relocation Incentive, as applicable (or, if
Ply Gem does not have sufficient cash to consummate the payment, causing its
subsidiaries to distribute or advance the required funds) would not be permitted
under any applicable laws.  If Ply Gem defers the Relocation Incentive or
Pro-Rated Relocation Incentive, as applicable, in accordance with the preceding
sentence, Ply Gem shall pay the Relocation Incentive or Pro-Rated Relocation
Incentive, as applicable, as soon as possible, with interest at the prime rate
offered by Ply Gem’s principal lending institution, as in effect from time to
time.

 
 

--------------------------------------------------------------------------------

 

 
 
4. Definitions
 
For purposes of this letter agreement, “Cause” shall mean:  (i) your willful and
continued failure to perform substantially your material duties (other than any
such failures resulting from, or contributed to by, incapacity due to physical
or mental illness), after a written demand for substantial performance is
delivered to you by the Board, which notice specifically identifies the manner
in which you have not substantially performed your material duties, and you
neglect to cure such failure within 30 days; (ii) a willful failure to follow
the lawful direction of the Board or of the senior executive officer of Ply Gem
to whom you directly report (if applicable); (iii) your material act of
dishonesty or breach of trust in connection with the performance of your duties
to Ply Gem or your Employer; (iv) your conviction of, or plea of guilty or no
contest to, (x) any felony or (y) any misdemeanor having as its predicate
element fraud, dishonesty or misappropriation; or (v) a civil judgment in which
Employer is awarded damages from you in respect of a claim of loss of funds
through fraud or misappropriation by you, which has become final and is not
subject to further appeal.
 
For purposes of this letter agreement, a “Material Adverse Change” shall mean
any of the following, without your express written consent:
 
(1)  
Assignment to you of any duties that are inconsistent with your position, duties
and responsibilities and status with your Employer as of February 12, 2006;

 
(2)  
Your Employer’s reduction of your base salary;

 
(3)  
Without your express written consent, your Employer’s requiring you to be based
anywhere other than within 50 miles of your office location immediately prior to
such required relocation, except for required travel on your Employer’s business
to an extent substantially consistent with your business travel obligations
immediately prior to such required relocation;

 
(4)  
Any action by your Employer that would deprive you of any material employee
benefit enjoyed by you, except where such change is applicable to all employees
participating in such benefit plan;

 

 
 

--------------------------------------------------------------------------------

 



 
(5)  
Any breach by Ply Gem or your Employer of any provision of this letter agreement
or the Release and Restrictive Covenant Agreement.

 
For purposes of this letter agreement, you shall be considered “Disabled” in the
event that you suffer any illness or disability, the nature of which as to
render you incapable of performing your duties and responsibilities for your
Employer for a period of six (6) consecutive months or for an aggregate of
twelve (12) months within any consecutive eighteen (18) month period.  If there
is a dispute as to whether you are or were incapable of performing your duties
and responsibilities for your Employer, such dispute shall be submitted for
resolution to an independent licensed physician chosen by your Employer.  If
such a dispute arises, you shall submit to such examinations and shall provide
such information as such physician may request, and the determination of the
physician shall be released to your Employer and, as to your physical or mental
condition, shall be binding and conclusive.
 
5. Release and Restrictive Covenant Agreement
 
All payments and benefits described in Section 2 of this letter agreement are
conditional upon and subject to your execution of the Release and Restrictive
Covenant Agreement.
 
6. Notices
 
Any notice required by this letter agreement must be in writing and will be
deemed to have been duly given (i) if delivered personally or by overnight
courier service, sent by facsimile transmission or mailed by United States
registered mail, return receipt requested, postage prepaid, and (ii) addressed
to the respective addresses or sent via facsimile to the respective facsimile
numbers, as the case may be, as set forth below, or to such other address as
either party may have furnished to the other in writing in accordance herewith,
except that notice of change of address shall be effective only upon receipt;
provided, however, that (X) notices sent by personal delivery or overnight
courier shall be deemed given when delivered, (Y) notices sent by facsimile
transmission shall be deemed given upon the sender’s receipt of confirmation of
complete transmission, and (Z) notices sent by United States registered mail
shall be deemed given two days after the date of deposit in the United States
mail.
 
 
If to you, to the address as shall most currently appear on the records of your
Employer

 
If to Ply Gem, to:


Ply Gem Industries, Inc.
5020 Weston Parkway, Suite 400
Cary, N.C. 27513
Fax: (919) 677-3914
 
Attn:  President
 

 
 

--------------------------------------------------------------------------------

 

7. General
 
Your Employer may withhold from any amounts payable under Section 2 and Section
3 of this letter agreement such federal, state, local or other taxes required to
be withheld pursuant to applicable law or regulation.
 
The payments and benefits provided for in Section 2 and Section 3 of this letter
agreement shall not be counted as compensation for purposes of determining
benefits under other benefit plans, programs, policies and agreements of your
Employer, except to the extent expressly provided therein or herein.
 
This letter agreement is not intended to result in any duplication of payments
or benefits to you and does not give you any right to any compensation or
benefits from Ply Gem or your Employer except as specifically stated in this
letter agreement.
 
For you to receive the payments and benefits described in Section 2 of this
letter agreement, you will not be required to seek other employment or otherwise
mitigate the obligations of your Employer under this letter agreement.  Except
as described in Sections 2(d) and 2(f) of this letter agreement, there will be
no offset against any amounts due under this letter agreement on account of any
remuneration attributable to any subsequent employment that you may obtain.
 
This letter agreement is not a contract of employment and does not give you any
right of continued employment or limit the right of your Employer to terminate
or change the status of your employment at any time or change any employment
policies.
 
This letter agreement is governed by the laws of the state of Delaware, without
reference to the principles of conflict of laws which would cause the laws of
another state to apply.  By signing this letter agreement, you and Ply Gem
irrevocably agree, for the exclusive benefit of the other, that any and all
suits, actions or proceedings relating to Section VI of the Release and
Restrictive Covenant Agreement (collectively, “Proceedings” and, individually, a
“Proceeding”) will be maintained in either the courts of the State of Delaware
or the federal District Courts sitting in Wilmington, Delaware (collectively,
the “Chosen Courts”) and that the Chosen Courts shall have exclusive
jurisdiction to hear and determine or settle any such Proceeding and that any
such Proceedings shall only be brought in the Chosen Courts.  You and Ply Gem
irrevocably waive any objection that you or Ply Gem may have now or hereafter to
the laying of the venue of any Proceedings in the Chosen Courts and any claim
that any Proceedings have been brought in an inconvenient forum and further
irrevocably agree that a judgment in any Proceeding brought in the Chosen Courts
shall be conclusive and binding upon you and Ply Gem and may be enforced in the
courts of any other jurisdiction.
 
You and Ply Gem agree that this letter agreement involves at least $100,000 and
that this letter agreement has been entered into in express reliance on Section
2708 of Title 6 of the Delaware Code.  You and Ply Gem irrevocably and
unconditionally agree (i) that, to the extent you or Ply Gem are not otherwise
subject to service of process in the State of Delaware, you or Ply Gem will
appoint (and maintain an agreement with respect to) an agent in the State of
Delaware as your agent for acceptance of legal process and notify Ply Gem or
you, as applicable, of the name and address of said agent, (ii) that service of
process may also be made on you or Ply Gem by pre-paid certified mail with a
validated proof of mailing receipt constituting evidence of valid service sent
to you or Ply Gem at the address set forth in this letter agreement, as such
address may be changed from time to time pursuant hereto, and (iii) that service
made pursuant to clause (i) or (ii) above shall, to the fullest extent permitted
by applicable law, have the same legal force and effect as if served upon such
party personally within the State of Delaware.
 

 
 

--------------------------------------------------------------------------------

 

 
Your rights under this letter agreement are not transferable, assignable or
subject to lien or attachment.
 
You and Ply Gem acknowledge that you intend that the compensation arrangements
set forth in this agreement either are not governed by or are in compliance with
Section 409A of the Code; however, owing to the uncertain application of Section
409A of the Code, Ply Gem agrees to use its reasonable best efforts such that no
earlier and/or additional taxes to you will arise under Section 409A of the Code
as a result of any compensation payable under this letter agreement.
 
This letter agreement contains the entire understanding and agreement between
you and Ply Gem in respect of the matters addressed herein, and supersedes any
and all prior agreements and understandings, whether written or oral, with
respect to such matters including, without limitation, the Original Retention
Agreement.  This letter agreement may not be amended except in a writing signed
by you and by an authorized officer on behalf of Ply Gem.
 
 
Sincerely,


PLY GEM INDUSTRIES, INC.
 
By: /s/Gary E. Robinette__________________
Name:  Gary E. Robinette
Title:  President and Chief Executive Officer
 
 
Acknowledged and Agreed:

 
/s/Shawn K. Poe                
 Shawn K. Poe
 
 


 

 
 

--------------------------------------------------------------------------------

 
Exhibit A

RELEASE AND RESTRICTIVE COVENANT AGREEMENT
 
This Release and Restrictive Covenant Agreement (this “Agreement”) is entered
into by and between Shawn K. Poe (the “Employee”) and Ply Gem Industries, Inc.
(the “Company”), on ____________.
 
I. Release of Claims
 
In partial consideration of certain of the payments and benefits described in
Section 2 of the letter agreement between you and the Company, dated December 1,
2005, as amended and restated on November __, 2008 (the “Letter”), to which the
Employee agrees the Employee is not entitled until and unless he executes this
Agreement, the Employee, for and on behalf of himself and his heirs and assigns,
subject to the last sentence of this paragraph, hereby waives and releases any
common law, statutory or other complaints, claims, charges or causes of action
of any kind whatsoever, both known and unknown, in law or in equity, which the
Employee ever had, now has or may have against the Company and its shareholders
and their respective subsidiaries, successors, assigns, affiliates, directors,
officers, partners, members, employees or agents (collectively, the “Releasees”)
by reason of facts or omissions which have occurred on or prior to the date that
the Employee signs this Agreement, including, without limitation, any complaint,
charge or cause of action arising under federal, state or local laws pertaining
to employment, including the Age Discrimination in Employment Act of 1967
(“ADEA,” a law which prohibits discrimination on the basis of age), the National
Labor Relations Act, the Civil Rights Act of 1991, the Americans With
Disabilities Act of 1990, Title VII of the Civil Rights Act of 1964, all as
amended; and all other federal, state and local laws and regulations.  By
signing this Agreement, the Employee acknowledges that he intends to waive and
release any rights known or unknown that he may have against the Releasees under
these and any other laws; provided, that the Employee does not waive or release
claims with respect to the right to enforce his rights under the Letter (the
“Unreleased Claims”).
 
II. Proceedings
 
The Employee acknowledges that he has not filed any complaint, charge, claim or
proceeding, except with respect to an Unreleased Claim, if any, against any of
the Releasees before any local, state or federal agency, court or other body
(each individually a “Proceeding”).  The Employee represents that he is not
aware of any basis on which such a Proceeding could reasonably be
instituted.  The Employee (a) acknowledges that he will not initiate or cause to
be initiated on his behalf any Proceeding and will not participate in any
Proceeding, in each case, except as required by law; and (b) waives any right he
may have to benefit in any manner from any relief (whether monetary or
otherwise) arising out of any Proceeding, including any Proceeding conducted by
the Equal Employment Opportunity Commission (“EEOC”).  Further, the Employee
understands that, by executing this Agreement, he will be limiting the
availability of certain remedies that he may have against the Company and
limiting also his ability to pursue certain claims against the
Releasees.  Notwithstanding the above, nothing in Section I of this Agreement
shall prevent the Employee from (x) initiating or causing to be initiated on his
behalf any complaint, charge, claim or proceeding against the Company before any
local, state or federal agency, court or other body challenging the validity of
the waiver of his claims under the ADEA contained in Section I of this Agreement
(but no other portion of such waiver); or (y) initiating or participating in an
investigation or proceeding conducted by the EEOC.
 

 
 

--------------------------------------------------------------------------------

 

 
 
III. Time to Consider
 
The Employee acknowledges that he has been advised that he has 21 days from the
date of receipt of this Agreement to consider all the provisions of this
Agreement and he does hereby knowingly and voluntarily waive said given 21 day
period.  THE EMPLOYEE FURTHER ACKNOWLEDGES THAT HE HAS READ THIS AGREEMENT
CAREFULLY, HAS BEEN ADVISED BY THE COMPANY TO, AND HAS IN FACT, CONSULTED AN
ATTORNEY, AND FULLY UNDERSTANDS THAT BY SIGNING BELOW HE IS GIVING UP CERTAIN
RIGHTS WHICH HE MAY HAVE TO SUE OR ASSERT A CLAIM AGAINST ANY OF THE RELEASEES,
AS DESCRIBED IN SECTION I OF THIS AGREEMENT AND THE OTHER PROVISIONS
HEREOF.  THE EMPLOYEE ACKNOWLEDGES THAT HE HAS NOT BEEN FORCED OR PRESSURED IN
ANY MANNER WHATSOEVER TO SIGN THIS AGREEMENT, AND THE EMPLOYEE AGREES TO ALL OF
ITS TERMS VOLUNTARILY.
 
IV. Revocation
 
The Employee hereby acknowledges and understands that the Employee shall have
seven days from the date of the Employee’s execution of this Agreement to revoke
this Agreement (including, without limitation, any and all claims arising under
the ADEA) and that neither the Company nor any other person is obligated to
provide any benefits to the Employee pursuant to Section 2 and Section 3 of the
Letter until eight days have passed since the Employee’s signing of this
Agreement without the Employee having revoked this Agreement, in which event the
Company immediately shall arrange and/or pay for any such benefits otherwise
attributable to said eight-day period, consistent with the terms of the
Letter.  If the Employee revokes this Agreement, the Employee will be deemed not
to have accepted the terms of this Agreement, and no action will be required of
the Company under any section of this Agreement.
 
V. No Admission
 
This Agreement does not constitute an admission of liability or wrongdoing of
any kind by the Employee or the Company.
 
VI. Restrictive Covenants
 
A. Non-Competition/Non-Solicitation
 
The Employee acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its subsidiaries and controlled affiliates and
accordingly agrees as follows:
 

 
 

--------------------------------------------------------------------------------

 
 
 
1. During the period commencing on the date of the Employee’s termination of
employment and ending on the last day of the Payment Period (the “Restricted
Period”), or such longer period as described in the last sentence of Section VII
of this Agreement, the Employee will not, directly or indirectly, (w) engage in
any “Competitive Business” (as defined below) for the Employee’s own account,
(x) enter the employ of, or render any services to, any person engaged in any
Competitive Business, (y) acquire a financial interest in, or otherwise become
actively involved with, any person engaged in any Competitive Business, directly
or indirectly, as an individual, partner, shareholder, officer, director,
principal, agent, trustee or consultant, or (z) interfere with business
relationships between the Company and customers or suppliers of, or consultants
to, the Company.
 
2. For purposes of this Section VI, a “Competitive Business” means, as of any
date, including during the Restricted Period, any person or entity (including
any joint venture, partnership, firm, corporation or limited liability company)
that engages in or proposes to engage in the following activities in any
geographical area in which the business unit for which the Employee works does
business:  the manufacture and sale of vinyl, vinyl clad and aluminum windows,
vinyl and composite siding and vinyl and composite fencing, decking and railing.
 
3. For purposes of this Section VI and of Section VII of this Agreement, the
Company shall be construed to include the Company and its subsidiaries and
controlled affiliates.
 
4. Notwithstanding anything to the contrary in this Agreement, the Employee may,
directly or indirectly, own, solely as an investment, securities of any person
engaged in the business of the Company which are publicly traded on a national
or regional stock exchange or on the over-the-counter market if the Employee
(A) is not a controlling person of, or a member of a group which controls, such
person and (B) does not, directly or indirectly, own one percent (1%) or more of
any class of securities of such person.
 
5. During the Restricted Period, the Employee will not, directly or indirectly,
without the Company’s written consent, solicit or encourage to cease to work
with the Company any employee or any consultant of the Company or any person who
was an employee of or consultant then under contract with the Company within the
six-month period preceding such activity.  In addition, during the Restricted
Period, the Employee will not, without the Company’s written consent, directly
or indirectly hire any person who is or who was, within the six-month period
preceding such activity, an employee of the Company.
 
6. The Employee understands that the provisions of this Section VI.A may limit
the Employee’s ability to earn a livelihood in a business similar to the
business of the Company, but the Employee nevertheless agrees and hereby
acknowledges that (A) such provisions do not impose a greater restraint than is
necessary to protect the goodwill or other business interests of the Company,
(B) such provisions contain reasonable limitations as to time and scope of
activity to be restrained, (C) such provisions are not harmful to the general
public and (D) such provisions are not unduly burdensome to the Employee.  In
consideration of the foregoing and in light of the Employee’s education, skills
and abilities, the Employee agrees that he shall not assert that, and it should
not be considered that, any provisions of Section VI.A. otherwise are void,
voidable or unenforceable or should be voided or held unenforceable.

 
 

--------------------------------------------------------------------------------

 

 
7. It is expressly understood and agreed that, although the Employee and the
Company consider the restrictions contained in this Section VI.A to be
reasonable, if a judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Section VI.A or elsewhere in this Agreement is an unenforceable restriction
against the Employee, the provisions of this Agreement shall not be rendered
void but shall be deemed amended to apply as to such maximum time and territory
and to such maximum extent as such court may judicially determine or indicate to
be enforceable.  Alternatively, if any court of competent jurisdiction finds
that any restriction contained in this Agreement is unenforceable, and such
restriction cannot be amended so as to make it enforceable, such finding shall
not affect the enforceability of any of the other restrictions contained herein.
 
B. Nondisparagement
 
The Employee agrees (whether during or after the Employee’s employment with the
Company) not to issue, circulate, publish or utter any false or disparaging
statements, remarks or rumors about the Company or the shareholders, officers,
directors or managers of the Company other than to the extent reasonably
necessary in order to (i) assert a bona fide claim against the Company arising
out of the Employee’s employment with the Company, or (ii) respond in a truthful
and appropriate manner to any legal process or give truthful and appropriate
testimony in a legal or regulatory proceeding. 
 
C. Company Policies
 
The Employee agrees to abide by the terms of any employment policies or codes of
conduct of the Company that apply to the Employee after termination of
employment.
 
D. Confidentiality/Company Property
 
The Employee shall not, without the prior written consent of the Company, use,
divulge, disclose or make accessible to any other person, firm, partnership,
corporation or other entity, any “Confidential Information” (as defined below)
except while employed by the Company, in furtherance of the business of and for
the benefit of the Company, or any “Personal Information” (as defined below);
provided that the Employee may disclose such information when required to do so
by a court of competent jurisdiction, by any governmental agency having
supervisory authority over the business of the Company and/or its affiliates, as
the case may be, or by any administrative body or legislative body (including a
committee thereof) with jurisdiction to order the Employee to divulge, disclose
or make accessible such information; provided, further, that in the event that
the Employee is ordered by a court or other government agency to disclose any
Confidential Information or Personal Information, the Employee shall
(i) promptly notify the Company of such order, (ii) at the written request of
the Company, diligently contest such order at the sole expense of the Company as
expenses occur, and (iii) at the written request of the Company, seek to obtain,
at the sole expense of the Company, such confidential treatment as may be
available under applicable laws for any information disclosed under such
order.  For purposes of this Section VI.D, (i) “Confidential Information” shall
mean non-public information concerning the financial data, strategic business
plans, product development (or other proprietary product data), customer lists,
marketing plans and other non-public, proprietary and confidential information
relating to the business of the Company or its affiliates or customers, that, in
any case, is not otherwise available to the public (other than by the Employee’s
breach of the terms hereof) and (ii) “Personal Information” shall mean any
information concerning the personal, social or business activities of the
shareholders, officers or directors of the Company.  Upon termination of the
Employee’s employment with the Company, the Employee shall return all Company
property, including, without limitation, files, records, disks and any media
containing Confidential Information or Personal Information.
 

 
 

--------------------------------------------------------------------------------

 
 
 
E. Developments
 
All discoveries, inventions, ideas, technology, formulas, designs, software,
programs, algorithms, products, systems, applications, processes, procedures,
methods and improvements and enhancements conceived, developed or otherwise made
or created or produced by the Employee, alone or with others, and in any way
relating to the business or any proposed business of the Company of which the
Employee has been made aware, or the products or services of the Company of
which the Employee has been made aware, whether or not subject to patent,
copyright or other protection and whether or not reduced to tangible form, at
any time during the Employee’s employment with the Company or any subsidiary of
the Company (“Developments”), shall be the sole and exclusive property of the
Company.  The Employee agrees to, and hereby does, assign to the Company,
without any further consideration, all of the Employee’s right, title and
interest throughout the world in and to all Developments.  The Employee agrees
that all such Developments that are copyrightable may constitute works made for
hire under the copyright laws of the United States and, as such, acknowledges
that the Company is the author of such Developments and owns all of the rights
comprised in the copyright of such Developments, and the Employee hereby assigns
to the Company, without any further consideration, all of the rights comprised
in the copyright and other proprietary rights the Employee may have in any such
Development to the extent that it might not be considered a work made for
hire.  The Employee shall make and maintain adequate and current written records
of all Developments and shall disclose all Developments promptly, fully and in
writing to the Company promptly after development of the same, and at any time
upon request.
 

 
 

--------------------------------------------------------------------------------

 



 
F. Cooperation
 
At any time after the date of the Employee’s termination of employment, the
Employee agrees to cooperate (i) with the Company in the defense of any legal
matter involving any matter that arose during the Employee’s employment with the
Company and (ii) with all government authorities on matters pertaining to any
investigation, litigation or administrative proceeding pertaining to the
Company.  The Company will reimburse the Employee for any earnings lost by the
Employee and any reasonable travel and out of pocket expenses incurred by the
Employee in providing such cooperation.
 
VII. Enforcement
 
The Employee acknowledges and agrees that the Company’s remedies at law for a
breach or threatened breach of any of the provisions of Sections VI.A,B,D and E
of this Agreement would be inadequate, and, in recognition of this fact, the
Employee agrees that, in the event of such a breach or threatened breach, in
addition to any remedies at law, the Company, without posting any bond, shall be
entitled to obtain equitable relief in the form of specific performance,
temporary restraining order, temporary or permanent injunction or any other
equitable remedy which may then be available.  In addition, the Company shall be
entitled to immediately cease paying any amounts remaining due or providing any
benefits to the Employee pursuant to Section 2 of the Letter and, subject to
applicable state law, to reclaim any amounts already paid under Section 2 of the
Letter upon a good faith determination by the Board of Directors of the Company
that the Employee has violated any provision of Section VI of this Agreement,
subject to payment of all such amounts upon a final determination that the
Employee had not violated Section VI of this Agreement.  If the Employee
breaches any of the covenants contained in Section VI.A, B, D or E of this
Agreement, and the Company Group obtains injunctive relief with respect thereto,
the period during which the Employee is required to comply with that particular
covenant shall be extended by the same period that the Employee was in breach of
such covenant prior to the effective date of such injunctive relief.
 
VIII. General Provisions
 
A. No Waiver; Severability
 
A failure of the Company or any of the Releasees to insist on strict compliance
with any provision of this Agreement shall not be deemed a waiver of such
provision or any other provision hereof.  If any provision of this Agreement is
determined to be so broad as to be unenforceable, such provision shall be
interpreted to be only so broad as is enforceable, and in the event that any
provision is determined to be entirely unenforceable, such provision shall be
deemed severable, such that all other provisions of this Agreement shall remain
valid and binding upon the Employee and the Releasees.
 

 
 

--------------------------------------------------------------------------------

 



 


 
B. Governing Law
 
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF DELAWARE APPLICABLE TO AGREEMENTS MADE AND TO BE WHOLLY PERFORMED
WITHIN THAT STATE, WITHOUT REGARD TO ITS CONFLICT OF LAWS PROVISIONS OR THE
CONFLICT OF LAWS PROVISIONS OF ANY OTHER JURISDICTION WHICH WOULD CAUSE THE
APPLICATION OF ANY LAW OTHER THAN THAT OF THE STATE OF DELAWARE.
 
Each party to this Agreement irrevocably agrees for the exclusive benefit of the
other that any and all suits, actions or proceedings relating to Section VI of
this Agreement (collectively, “Proceedings” and, individually, a
“Proceeding”)  shall be maintained in either the courts of the State of Delaware
or the federal District Courts sitting in Wilmington, Delaware (collectively,
the “Chosen Courts”) and that the Chosen Courts shall have exclusive
jurisdiction to hear and determine or settle any such Proceeding and that any
such Proceedings shall only be brought in the Chosen Courts.  Each party
irrevocably waives any objection that it may have now or hereafter to the laying
of the venue of any Proceedings in the Chosen Courts and any claim that any
Proceedings have been brought in an inconvenient forum and further irrevocably
agrees that a judgment in any Proceeding brought in the Chosen Courts shall be
conclusive and binding upon it and may be enforced in the courts of any other
jurisdiction.
 
Each of the parties hereto agrees that this Agreement involves at least $100,000
and that this Agreement has been entered into in express reliance on Section
2708 of Title 6 of the Delaware Code.  Each of the parties hereto irrevocably
and unconditionally agrees (i) that, to the extent such party is not otherwise
subject to service of process in the State of Delaware, it will appoint (and
maintain an agreement with respect to) an agent in the State of Delaware as such
party’s agent for acceptance of legal process and notify the other parties
hereto of the name and address of said agent, (ii) that service of process may
also be made on such party by pre-paid certified mail with a validated proof of
mailing receipt constituting evidence of valid service sent to such party at the
address set forth in this Agreement, as such address may be changed from time to
time pursuant hereto, and (iii) that service made pursuant to clause (i) or (ii)
above shall, to the fullest extent permitted by applicable law, have the same
legal force and effect as if served upon such party personally within the State
of Delaware.
 
C. Counterparts
 
This Agreement may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.
 

 
 

--------------------------------------------------------------------------------

 



 
D. Notice
 
For the purpose of this Agreement, notices and all other communications provided
for in this Agreement shall be in writing and shall be deemed to have been duly
given if delivered personally, if delivered by overnight courier service, if
sent by facsimile transmission or if mailed by United States registered mail,
return receipt requested, postage prepaid, addressed to the respective addresses
or sent via facsimile to the respective facsimile numbers, as the case may be,
as set forth below, or to such other address as either party may have furnished
to the other in writing in accordance herewith, except that notice of change of
address shall be effective only upon receipt; provided, however, that (i)
notices sent by personal delivery or overnight courier shall be deemed given
when delivered; (ii) notices sent by facsimile transmission shall be deemed
given upon the sender’s receipt of confirmation of complete transmission, and
(iii) notices sent by United States registered mail shall be deemed given two
days after the date of deposit in the United States mail.
 
 
If to the Employee, to the address as shall most currently appear on the records
of the Company

 
If to the Company, to:


Ply Gem Industries, Inc.
5020 Weston Parkway, Suite 400
Cary, N.C. 27513
Fax: (919)-677-3914
 
Attn:  President
 


 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
 


 
EMPLOYEE




______________________________




PLY GEM INDUSTRIES, INC.




By: _                          ________________
Name:  
Title:  

 
 

--------------------------------------------------------------------------------

 
